Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                                               CASE NO.:
 HOWARD COHAN,

        Plaintiff,

 vs.
                                                               INJUNCTIVE RELIEF SOUGHT
 SEASPICE LLC,
 a Florida Limited Liability Company
 d/b/a SEASPICE,

       Defendant.
 ____________________________________/

                                           COMPLAINT

        Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

 hereby files this Complaint and sues SEASPICE, LLC, a Florida Limited Liability Company, d/b/a

 SEASPICE (“Defendant”), for breach of contract, declaratory and injunctive relief, attorneys’ fees,

 expenses and costs (including, but not limited to, court costs and expert fees) pursuant to 42 U.S.C.

 § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as follows:

                                  JURISDICTION AND VENUE

        1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

 of the Settlement Agreement and Release (a copy of same is attached as Exhibit “A”) reached in

 the case of HOWARD COHAN v. SEASPICE LLC, 1:17-cv-22945-JEM (“Prior Action”).

        2.      The Prior Action arose out of Plaintiff’s claims of discrimination caused by specific

 barriers encountered by Plaintiff at Defendant’s real property located at 422 NW North River

 Drive, Miami, Florida 33128 (“Premises”) that prevented Plaintiff from the full and equal

 enjoyment of a place of public accommodation in violation of Title III of the Americans with

 Disabilities Act (“ADA”).

                                                  1
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 2 of 21



         3.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

 §1331 for Plaintiff’s claims arising under Title 42 U.S.C. §12182 et. seq., based on Defendant’s

 violations of Title III of the ADA. See also 28 U.S.C. §§2201 and 2202 as well as the 2010 ADA

 Standards.

         4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(B) and Internal

 Operating Procedures for the United States District Court for the Southern District of Florida in

 that all events giving rise to the lawsuit occurred in the United States Southern District of Florida.

                                                 PARTIES

         5.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

 residing in Palm Beach County, Florida.

         6.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

 the Premises, and is the owner of the improvements where the Premises is located.

         7.      Defendant is authorized to conduct, and is in fact conducting business within the

 state of Florida.

         8.      Plaintiff is an individual with numerous permanent disabilities including severe

 spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

 spine with nerve root compromise on the right side; a non-union fracture of the left acromion

 (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

 knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

 basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

 sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

 Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.




                                                    2
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 3 of 21



        9.      On January 4, 2016, Plaintiff visited the Premises. At the time of Plaintiff’s visit to

 the Premises, Plaintiff required the use of fully accessible restrooms. Plaintiff personally visited

 the Premises, but was denied full and equal access and full and equal enjoyment of the facilities,

 services, goods, and amenities within Mobil, even though he was a “bona fide patron”.

        10.     Defendant’s Premises is a place of public accommodation as defined by Title III of

 the ADA and as such is governed by the ADA.

        11.     On August 3, 2017, Plaintiff filed the Prior Action seeking judicial intervention to

 have Defendant comply with the ADA and applicable regulations thereto. See Prior Action.

        12.     On or about October 10, 2017, Plaintiff and Defendant entered into a Settlement

 Agreement and Release (Exhibit “A”) that required Defendant to complete all modifications to the

 Premises within eight (8) months of the date of the Settlement Agreement and Release

 (“Agreement”), to wit: June 10, 2018.

        13.     In connection with said Agreement, on or November 8, 2017, Plaintiff and

 Defendant (collectively “Parties”) filed a Stipulation for Dismissal with Prejudice of the Prior

 Action. See Prior Action [D.E. 12]

        14.     An Order dismissing the Prior Action was entered by the Court on November 15,

 2017. See Prior Action [D.E. 13]

        15.     On or about March 24, 2019 and September 11, 2020, Plaintiff returned to the

 Premises and discovered that Defendant failed to complete the modifications to the Premises as

 required under the ADA and the Agreement, and Defendant failed to give notice of any reasons or

 documentation for non-compliance.

        16.     Plaintiff required the use of fully accessible restrooms.




                                                  3
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 4 of 21



        17.     Plaintiff was denied full and equal access and full and equal enjoyment of the

 facilities, services, goods, and amenities within the Premises even though he was a “bona fide

 patron”.

        18.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

 Premises and avail himself of the services offered when Defendant modifies the Premises or

 modifies the policies and practices to accommodate individuals who have physical disabilities.

        19.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

 aware that it would be a futile gesture to return to the Premises as long as those violations exist,

 and Plaintiff is not willing to suffer additional discrimination.

        20.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

 result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

 of the ADA.

        21.     Plaintiff would like to be able to be a patron of the Premises in the future and be

 able to enjoy the goods and services that are available to the able-bodied public, but is currently

 precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

 Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

 at the Premises to eliminate the discrimination against persons with physical disabilities.

        22.     Completely independent of the personal desire to have access to this place of public

 accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

 discovering, encountering and engaging discrimination against the disabled in public

 accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

 personally visits the public accommodation; engages all of the barriers to access, or at least of

 those that Plaintiff is able to access; tests all of those barriers to access to determine whether and



                                                   4
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 5 of 21



 the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

 discrimination; and subsequently returns to said premises to verify compliance or non-compliance

 with the ADA and to otherwise use the public accommodation as members of the able-bodied

 community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

 the Premises regularly to verify its compliance or non-compliance with the ADA, and its

 maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

 individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

 and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

 suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

 forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

 intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

        23.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

 Defendant modifies the Premises or modifies the policies and practices to accommodate

 individuals who have physical disabilities to confirm said modifications have been completed in

 accordance with the requirements of the ADA.

        24.     All conditions precedent have occurred, been satisfied or been waived.

                                         COUNT I
                                    BREACH OF CONTRACT

         25.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24

 above as if fully stated herein.

         26.    On or about October 10, 2017, the Parties entered into the Agreement. See

 Agreement attached hereto as Exhibit “A”.

         27.    As a result of the Agreement, Defendant agreed to make modifications to

 Defendant’s Premises as outlined in the Agreement.


                                                   5
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 6 of 21



         28.    The Agreement required Defendant to complete all modifications to the Premises

 within eight (8) months of the Agreement, to wit: on or before June 10, 2018.

         29.    Plaintiff has performed all conditions precedent to be performed by him under the

 Agreement.

         30.    Pursuant to the ‘Right to Bring Suit to Enforce this Agreement’ provision of the

 Agreement:

                       “Plaintiff reserves the right to bring suit against
                       Defendant if Defendant fails to substantially make the
                       above referenced modification(s) listed in paragraph 1
                       within eight (8) months of the signing of this Agreement.”

         31.    On March 24, 2019 and September 11, 2020, Plaintiff once again returned to the

 Premises and confirmed that Defendant has still failed to complete the modifications required by

 the Agreement. Specifically, Defendant failed to address the following violations at the Premises:

         Accessible Restroom Near Reception (Left)

            a. Failing to provide sufficient clear floor space around a water closet without any

                obstructing elements in this space in violation of 2010 ADAAG §§603, 603.2,

                603.2.3, 604, 604.3 and 604.3.1 and/or §§4.16, 4.16.2, 4.22 and 4.22.3 of the 1991

                ADA Standards.

            b. Failing to provide the proper insulation or protection for the plumbing or other

                sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

                §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards.

            c. Providing grab bars of improper horizontal length or spacing on the back or side

                wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

                and/or §§4.26 and 4.26.2 of the 1991 ADA Standards.




                                                 6
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 7 of 21



       Accessible Restroom Near Reception (Right)

          d. Failing to provide sufficient clear floor space around a water closet without any

             obstructing elements in this space in violation of 2010 ADAAG §§603, 603.2,

             603.2.3, 604, 604.3 and 604.3.1 and/or §§4.16, 4.16.2, 4.22 and 4.22.3 of the 1991

             ADA Standards.

          e. Failing to provide the proper insulation or protection for the plumbing or other

             sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

             §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards.

          f. Providing grab bars of improper horizontal length or spacing on the back or side

             wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

             and/or §§4.26 and 4.26.2 of the 1991 ADA Standards.

          g. Failing to provide the flush controls on the open side of the water closet in violation

             of 2010 ADAAG §§604, 604.6, 604.8.2 and 604.9.5 and/or §§4.18.4 and §4.16.5

             of the 1991 ADA Standards.

       Restroom Near Inside Bar (Accessible Stall)

          h. Failing to provide the proper insulation or protection for the plumbing or other

             sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

             §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards.

          i. Failing to provide mirror(s) located above lavatories or countertops at the proper

             height above the finished floor in violation of 2010 ADAAG §§603 and 603.3

             and/or §§4.19 and 4.19.6 of the 1991 ADA Standards.

          j. Failing to provide a coat hook within the proper reach ranges for a person with a

             disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3, 4.2.5

             and 4.1.3 of the 1991 ADA Standards.

                                                7
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 8 of 21



          k. Failing to provide grab bars at 33 inches minimum and 36 inches maximum above

             the finished floor measured to the top of the gripping surface in violation of 2010

             ADAAG §§604, 604.5, 609 and 609.4 and/or §§4.17.6, 4.26 and 4.26.2 of the 1991

             ADA Standards.

          l. Providing grab bars of improper horizontal length or spacing on the back or side

             wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

             and/or §§4.26 and 4.26.2 of the 1991 ADA Standards.

          m. Failing to provide toilet paper dispensers in the proper position in front of the water

             closet or at the correct height above the finished floor in violation of 2010 ADAAG

             §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.

          n. Failing to provide the operable part of a soap dispenser or hand sanitizer dispenser

             at the correct height above the finished floor in violation of 2010 ADAAG §§606,

             606.1 and 308 and/or §4.16.6 and 4.27.3 of the 1991 ADA Standards.

          o. Failing to provide proper signage for an accessible restroom or failure to redirect a

             person with a disability to the closest available accessible restroom facility in

             violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 703, 703.1, 703.2, 703.5

             and 703.7.2.1 and/or §§4.30 and 4.30.1 of the 1991 ADA Standards.

       Inside Bar

          p. Providing counter heights exceeding 36 inches making it impossible to service a

             person with a disability in violation of 2010 ADAAG §§904, 904.4, 904.4.1 and

             904.4.2 and/or §§4.32.4, 5.2, 5.3 and 5.4 of the 1991 ADA Standards.

          q. Failing to provide the correct height for accessible seating or work surface use for

             person(s) with a disability at a bar or adjacent table in the bar area, a baby changing



                                                8
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 9 of 21



             table, a recreational area or table area adjacent to a pool for food or beverage

             service, or at a computer work surface in violation of 2010 ADAAG §§902, 902.1,

             902.2, 902.3, 305, 306 and/or §4.32.4 of the 1991 ADA Standards.

          r. Failing to provide seating for a person with a disability that has the correct clear

             floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305

             and 306 and/or §§4.2.4, 4.2.5, 4.32.2 and 4.5 of the 1991 ADA Standards.

          s. Failing to provide a sufficient amount of seating when dining surfaces are provided

             for the consumption of food or drink for a person(s) with a disability in violation of

             2010 ADAAG §§226, 226.1, 902, 305 and 306 and/or §5.1 of the 1991 ADA

             Standards.

          t. Failing to provide a sufficient dispersion of seating throughout the facility when

             dining surfaces are provided for the consumption of food or drink for a person(s)

             with a disability in violation of 2010 ADAAG §§226, 226.2, 902, 305 and 306.

       Outside & Inside Seating

          u. Failing to provide seating for a person with a disability that has the correct clear

             floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305

             and 306 and/or §§4.2.4, 4.2.5, 4.32.2 and 4.5 of the 1991 ADA Standards.

          v. Failing to provide a sufficient amount of seating when dining surfaces are provided

             for the consumption of food or drink for a person(s) with a disability in violation of

             2010 ADAAG §§226, 226.1, 902, 305 and 306 and/or §5.1 of the 1991 ADA

             Standards.




                                               9
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 10 of 21



             w. Failing to provide a sufficient dispersion of seating throughout the facility when

                 dining surfaces are provided for the consumption of food or drink for a person(s)

                 with a disability in violation of 2010 ADAAG §§226, 226.2, 902, 305 and 306.

         Outside Bar

             x. Providing counter heights exceeding 36 inches making it impossible to service a

                 person with a disability in violation of 2010 ADAAG §§904, 904.4, 904.4.1 and

                 904.4.2 and/or §§4.32.4, 5.2, 5.3 and 5.4 of the 1991 ADA Standards.

             y. Failing to provide seating for a person with a disability that has the correct clear

                 floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305

                 and 306 and/or §§4.2.4, 4.2.5, 4.32.2 and 4.5 of the 1991 ADA Standards.


          32.    Plaintiff has been damaged by Defendant’s breach of the Agreement. Specifically,

  Plaintiff has had to retain the services of the undersigned counsel to pursue this action for breach

  of contract.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

             1. That this Court declare that Defendant has failed to comply with the Agreement;

             2. That this Court enter an Order requiring Defendant to alter the Premises to make it

                 accessible to and usable by individuals with disabilities to the full extent required

                 by Title III of the ADA;

             3. That this Court award reasonable attorneys’ fees, all costs (including, but not

                 limited to court costs and expert fees) and other expenses of this lawsuit to Plaintiff

                 as provided in the Agreement; and




                                                   10
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 11 of 21



               4. That this Court award such other and further relief as it may deem necessary, just

                  and proper.

                                    COUNT II
               VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         33.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24

  above as if fully stated herein.

         34.      On July 26, 1990, Congress enacted the ADA, 42 U.S.C. §12101 et. seq.

  Commercial enterprises were provided one and a half (1.5) years from enactment of the statute to

  implement its requirements. The effective date of Title III of the ADA was January 26, 1992, or

  January 26, 1993 if Defendant has ten (10) or fewer employees and gross receipts of $500,000.00

  or less. See 42 U.S.C. §12182; see also 28 C.F.R. §36.508(a).

         35.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to


                                                    11
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 12 of 21



                  existing facilities and practices, exclusionary qualification standards and criteria,

                  segregation, and relegation to lesser services, programs, benefits, or other

                  opportunities; and

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and costs

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and nonproductivity.

  42 U.S.C. §12101(a)(1)-(3),(5) and (9).

         36.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and

               c. invoke the sweep of congressional authority, including the power to enforce the

                  fourteenth amendment and to regulate commerce, in order to address the major

                  areas of discrimination faced on a daily basis by people with disabilities.

  42 U.S.C. §12101(b)(1)(2) and (4).

         37.      Pursuant to 42 U.S.C. §12182(7), 28 CFR §36.104 and the 2010 ADA Standards,

  Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

         38.      Defendant has discriminated, and continues to discriminate against Plaintiff and

  others who are similarly situated by denying access to and full and equal enjoyment of goods,



                                                    12
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 13 of 21



  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).

          39.     Plaintiff has visited the Premises and has been denied full and safe equal access to

  the facilities, and therefore suffered an injury in fact.

          40.     Defendant’s policies, practices, procedures and/or lack of training its staff to

  efficiently and effectively identify and reasonably modify its services creates an environment

  where individuals with disabilities are not provided goods and services in the most integrated way

  possible.

          41.     Plaintiff will return to the Premises in the near future and enjoy the goods, services,

  facilities, privileges, advantages and/or accommodations at the Premises on a planned, or a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by Defendant’s

  failure and refusal to provide persons with disabilities with full and equal access to its facilities at

  the Premises. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          42.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 CFR §36 and its successor the 2010 ADA Accessibility

  Guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, under which said Department

  may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00 for each

  subsequent violation.1


  1
   Effective April 1, 2014 the civil penalties were increased, based on inflation, from $55,000.00 to
  $75,000.00 for the first violation and from $110,000.00 to $150,000.00 for subsequent violations.
  See 28 C.F.R. §§36 and 85.


                                                     13
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 14 of 21



         43.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against Plaintiff

  as a result of, inter alia, the following specific violations found:

         Accessible Restroom Near Reception (Left)

               a. Failure to provide sufficient clear floor space around a water closet without any

                  obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                  603.2.3, 604, 604.3 and 604.3.1.

               b. Failure to provide the proper insulation or protection for plumbing or other sharp

                  or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                  and 606.5.

               c. Providing grab bars of improper horizontal length or spacing as required along the

                  rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

               d. Failing to provide the proper spacing between a grab bar and an object projecting

                  out of the wall (this will become a violation once the grab bar is moved into proper

                  position) in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609, 609.3

                  and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of the 1991 ADA Standards.

               e. Failing to provide the water closet seat at the correct height above the finished floor

                  in violation of 2010 ADAAG §§604 and 604.4 and/or §§4.16 and 4.16.3 of the 1991

                  ADA Standards.

               f. Failure to provide proper signage for an accessible restroom or failure to redirect a

                  person with a disability to the closest available accessible restroom facility in

                  violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                  703.5 and 703.7.2.1.



                                                     14
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 15 of 21



           g. Failure to provide the correct opening width for a forward approach into a urinal,

              stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1,

              404, 605.3 and 606.2.

        Accessible Restroom Near Reception (Right)

           h. Failure to provide sufficient clear floor space around a water closet without any

              obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

              603.2.3, 604, 604.3 and 604.3.1.

           i. Failure to provide the proper insulation or protection for plumbing or other sharp

              or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

              and 606.5.

           j. Providing grab bars of improper horizontal length or spacing as required along the

              rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

           k. Failure to provide flush controls located on the open side of the water closet in

              violation of 2010 ADAAG §§309, 309.4, 604 and 604.6

           l. Failing to provide the proper spacing between a grab bar and an object projecting

              out of the wall (this will become a violation once the grab bar is moved into proper

              position) in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609, 609.3

              and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of the 1991 ADA Standards.

           m. Failure to provide proper signage for an accessible restroom or failure to redirect a

              person with a disability to the closest available accessible restroom facility in

              violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

              703.5 and 703.7.2.1.




                                                 15
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 16 of 21



           n. Failure to provide a coat hook that was previously positioned properly but is no

              longer in place for a person with a disability in violation of 2010 ADAAG §§ 603,

              603.4 and 308.

        Restroom Near Inside Bar (General)

           o. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

              exceeding the limits for a person with a disability in violation of 2010 ADAAG

              §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

              Standards.

           p. Providing a swinging door or gate with improper maneuvering clearance(s) due to

              a wall or some other obstruction (the divider) that does not comply with the

              standards set forth in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4 and

              404.2.4.1 and/or §§4.13, 4.13.3 and 4.13.6 of the 1991 ADA Standards.

           q. Failing to provide proper knee clearance for a person with a disability under a

              counter or sink element in violation of 2010 ADAAG §§306, 306.1, 306.3 and

              306.3.1 and/or §4.24.3 of the 1991 ADA Standards.

           r. Failing to provide proper toe clearance for a person with a disability under a counter

              or sink element in violation of 2010 ADAAG §§306, 306.1, 306.2 and 306.2.1

              and/or §§4.24 and 4.24.5 of the 1991 ADA Standards.

        Restroom Near Inside Bar (Accessible Stall)

           s. Failing to provide the flush controls on the open side of the water closet in violation

              of 2010 ADAAG §§604, 604.6, 604.8.2 and 604.9.5 and/or §§4.18.4 and §4.16.5

              of the 1991 ADA Standards.




                                                16
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 17 of 21



          t.   Failure to provide the proper insulation or protection for plumbing or other sharp

               or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

               and 606.5.

          u. Failure to provide mirror(s) located above lavatories or countertops at the proper

               height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

          v. Failure to provide a coat hook within the proper reach ranges for a person with a

               disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.

          w. Failure to provide grab bars at 33 inches minimum and 36 inches maximum above

               the finished floor measured to the top of the gripping surface in violation of 2010

               ADAAG §§ 609, 609.4 and 609.7.

          x. Providing grab bars of improper horizontal length or spacing as required along the

               rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

               Failure to provide toilet paper dispensers in the proper position in front of the water

               closet or at the correct height above the finished floor in violation of 2010 ADAAG

               §§ 604, 604.7 and 309.4.

          y. Failure to provide soap dispenser at the correct height above the finished floor in

               violation of 2010 ADAAG §§ 606, 606.1 and 308.

          z. Failure to provide proper signage for an accessible restroom or failure to redirect a

               person with a disability to the closest available accessible restroom facility in

               violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

               703.5 and 703.7.2.1.




                                                 17
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 18 of 21



        Inside Bar

           aa. Providing counter heights exceeding 36 inches making it impossible to service a

              person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

              904.4.2, 305 and 306.

           bb. Failure to provide accessible seating for person(s) with a disability at a bar or

              adjacent table in the bar area, recreational area or a table area adjacent to a pool for

              food or beverage service, or at a computer work surface such as in a business center,

              in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

              of the 1991 ADA Standards.

           cc. Failure to provide seating for a person(s) with a disability that has the correct clear

              floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

              and 306.

           dd. Failure to provide a sufficient amount of seating when dining surfaces are provided

              for the consumption of food or drink for a person(s) with a disability in violation

              of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

           ee. Failure to provide a sufficient dispersion of seating thought the facility when dining

              surfaces are provided for the consumption of food or drink for a person(s) with a

              disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

        Outside and Inside Seating

           ff. Failure to provide seating for a person(s) with a disability that has the correct clear

              floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

              and 306.




                                                 18
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 19 of 21



               gg. Failure to provide a sufficient amount of seating when dining surfaces are provided

                  for the consumption of food or drink for a person(s) with a disability in violation

                  of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

               hh. Failure to provide a sufficient dispersion of seating thought the facility when dining

                  surfaces are provided for the consumption of food or drink for a person(s) with a

                  disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

         Outside Bar

               ii. Providing counter heights exceeding 36 inches making it impossible to service a

                  person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

                  904.4.2, 305 and 306.

               jj. Failure to provide seating for a person(s) with a disability that has the correct clear

                  floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

                  and 306.


         44.      To the best of Plaintiff’s belief and knowledge, at the time of filing this lawsuit

  Defendant has failed to eliminate the specific violations set forth in paragraph 43 above.

         45.      Although Defendant is charged with having knowledge of the violations, Defendant

  may not have had actual knowledge of said violations until this Complaint made Defendant aware

  of same.

         46.      To date, the readily achievable barrier and violation of the ADA still exists and has

  not been remedied or altered in such a way as to effectuate compliance with the provisions of the

  ADA.

         47.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied


                                                     19
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 20 of 21



  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

         48.     To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

  to design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

         49.     Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 CFR §36.304, Defendant

  was required to make the Premises, a place of public accommodation, accessible to persons with

  disabilities by January 28, 1992. As of the date of the filing of this Complaint, Defendant has failed

  to comply with this mandate.

         50.     Plaintiff has retained undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. §12205.

         51.     The violations alleged in paragraph 43 above are readily achievable to modify in

  order to bring the Premises or the Facility/Property into compliance with the ADA.

         52.     In the instances where the 2010 ADAAG Standards do not apply to the violations

  listed in paragraph 43 above, the 1991 ADA Standards apply.

         53.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including entering an Order to alter the Premises to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Premises until the requisite modifications are completed.




                                                   20
Case 1:20-cv-23955-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 21 of 21



         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

             1. This Court declare that the Premises owned, operated and/or controlled by

                 Defendant is in violation of the ADA;

             2. This Court enter an Order requiring Defendant to alter the Premises and/or its

                 facilities to make them accessible to and usable by individuals with disabilities to

                 the full extent required by Title III of the ADA;

             3. This Court enter an Order directing Defendant to evaluate and neutralize its

                 policies, practices and procedures toward persons with disabilities, for such

                 reasonable time so as to allow Defendant to undertake and complete corrective

                 procedures to the Premises;

             4. This Court award reasonable attorneys’ fees, all costs (including, but not limited to

                 the court costs and expert fees) and other expenses of suit to Plaintiff; and

             5. This Court award such other and further relief as it may deem necessary, just and

                 proper.

  Dated: September 29, 2020

                                                  Respectfully submitted by:

                                                   Sconzo Law Office, P.A.
                                                   3825 PGA Boulevard, Suite 207
                                                   Palm Beach Gardens, FL 33410
                                                   Telephone: (561) 729-0940
                                                   Facsimile: (561) 491-9459

                                                   By: /s/ Gregory S. Sconzo
                                                   GREGORY S. SCONZO, ESQUIRE
                                                   Florida Bar No.: 0105553
                                                   Service Email: sconzolaw@gmail.com
                                                   Primary Email: greg@sconzolawoffice.com



                                                  21
